In an action to recover damages from former employees for self-dealing and wasting corporate assets, plaintiff appeals from so much of an order of the Supreme Court, Westchester County (Gurahian, J.), entered March 6, 1981, as granted a motion by defendants Mushlin to compel plaintiff to produce certain documents. Order modified by adding thereto a provision denying the motion with respect to all statements acquired by plaintiff’s attorney from plaintiff’s employees. As so modified, order affirmed insofar as appealed from, without costs or disbursements. Plaintiff’s time to produce the remaining documents is extended until 20 days after service upon it of a copy of the order to be made hereon, with notice of entry. The statements taken by plaintiff’s attorney from plaintiff’s employees are privileged under CPLR 3101 (subd [c]) and are protected from disclosure (see Pataki v Kiseda, 80 AD2d 100; Upjohn Co. v United States, 449 US 383). We have considered plaintiff’s other contentions and find them to be without merit. Lazer, J. P., Rabin, Cohalan and Margett, JJ., concur.